Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 05/05/2021 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in an adhesive dispenser, the prior art does not teach or make obvious the concept of a tape rolling assembly positioned within the cartridge and adapted to feed the adhesive tape through the cartridge, the tape rolling assembly includes a roller adapted to only rotate in a feed direction of the adhesive in the manner claimed by the applicant.
Regarding claim 10, in an adhesive dispenser, the prior art does not teach or make obvious the concept of a cartridge defining a cavity and including slots in opposing sides thereof; and a plunger assembly positioned within the cavity and adapted to move relative to the cartridge, the plunger assembly including catches, wherein each of the catches extends through one of the slots in the manner claimed by the applicant.
Regarding claim 18, in an adhesive dispenser, the prior art does not teach or make obvious the concept of a tape rolling assembly positioned within the cartridge adapted to feed the adhesive tape through the cartridge, the tape rolling assembly 
Regarding claim 21, in an adhesive dispenser, the prior art does not teach or make obvious the concept of a tape rolling assembly positioned within the cartridge and adapted to feed the adhesive tape through the cartridge; and an arm connected to the plunger assembly, the arm being adapted to rotate the tape rolling assembly to cause the tape rolling assembly to feed the adhesive tape through the cartridge in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745